Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3907 Filed 08/31/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                     Plaintiff,                CR. NO. 17-20595
 v.
                                               HON. VICTORIA A. ROBERTS
 YOUSEF RAMADAN,

                       Defendant.


       DEFENDANT’S OMNIBUS PRETRIAL MOTION IN LIMINE




       Yousef Ramadan, by his counsel Andrew Densemo & Amanda Bashi of the

 Federal Community Defender, requests this Court exclude or limit irrelevant and

 prejudicial exhibits testimony at his upcoming trial. Mr. Ramadan is charged with

 possession of two firearms with obliterated serial numbers, possession of a stolen

 firearm, and possession of an unregistered silencer. (ECF No. 113, Superseding

 Indictment.) All of the items at issue were discovered in a storage locker in Ann Arbor

 on August 23, 2017.

       This motion will address four categories of evidence: (1) exhibits and witness

 testimony from the search of Mr. Ramadan’s luggage at the Detroit airport On August

 15-16, 2017; (2) references by any witness to terrorism investigation or similar



                                           1
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3908 Filed 08/31/21 Page 2 of 11




 terminology; (3) certain photo and video exhibits taken from Mr. Ramadan’s electronic

 devices; and (4) references to the fuel filter at issue in this case as a “silencer.” Mr.

 Ramadan will address each of these categories in turn.

     1. Government Exhibits 1 through 5 and Witnesses 1 through 4 (hereinafter
        “airport evidence”)

        On August 15, 2017, Mr. Ramadan and his family attempted to board a flight to

 Jordan, with the ultimate destination of Bethlehem. Mr. Ramadan had packed export-

 controlled items in his checked luggage, which caught the attention of Transportation

 Security Administration (TSA) and Customs & Border Patrol (CBP) officers. Due to

 these items, they asked Mr. Ramadan and his family to deplane for questioning. At some

 point in the course of the questioning, these agents also searched all of the Ramadan

 family’s luggage.

        None of the items found during these searches are illegal items for which Mr.

 Ramadan faces charges. Nonetheless, the government seeks to introduce a bundle of

 airport evidence – five exhibits and four witnesses1 – regarding the events at the airport

 and the items found in Mr. Ramadan’s luggage.


 1
  The government’s Witnesses 1 through 4 are listed and their testimony described as
 follows:
   1. TSA Officer Shannon Vasher – “testimony may generally involve his initial search
      of Mr. Ramadan’s checked luggage on August 15, 2017 at the [airport].”
   2. CBP Officer Anthony Haeck – “testimony may generally involve his interaction
      with Mr. Ramadan and his family on August 15, 2017, at the [airport].”
   3. CBP Officer Matthew Robinson – “testimony may generally involve his
      interaction with Mr. Ramadan and his family on August 15, 2017 and his
      involvement, knowledge and participation in the subsequent border inquiry that

                                             2
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3909 Filed 08/31/21 Page 3 of 11




       a. Airport Witnesses

       The government proffers that Witnesses 1 through 4 will testify about their initial

 search of Mr. Ramadan’s luggage at the airport, about their interactions with Mr.

 Ramadan at the airport, and about the “border inquiry” that took place. These topics

 offer little, if any, probative value of the crimes charged. We can be sure of this because

 three of these four witnesses testified about these events at Mr. Ramadan’s motion to

 suppress hearing, which took place on several dates over the course of nine months.

       From these witnesses’ prior testimony on the record, we know that none of them

 located anything illegal on Mr. Ramadan or within his luggage. None of them were

 involved in searching the storage unit where the items charged in the indictment were

 found. None of these witnesses had involvement in tracing the firearms or performing

 tests on any of the items. Further to the point, witness number 1, TSA Officer Shannon

 Vasher, never interacted with Mr. Ramadan or his family at all; Vasher did nothing more

 than alert other officers about an item in Mr. Ramadan’s luggage that was subject to

 export controls. It bears repeating that none of the firearms at issue in the case were

 found in Mr. Ramadan’s luggage.



     took place on this same date at the [airport], including but not limited to the search
     of Mr. Ramadan’s baggage after it was removed from the plane.”
  4. CBP Officer Charles Schmeltz – “testimony may generally involve his
     involvement, knowledge and participation in the border inquiry involving Mr.
     Ramadan on August 15, 2017 at the [airport] including but not limited to the items
     and information found in Mr. Ramadan’s luggage and his participation (along with
     other agents/officers) in interviewing Mr. Ramadan.”

                                             3
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3910 Filed 08/31/21 Page 4 of 11




       These airport witnesses’ prior testimony also offers a preview of how prejudicial

 it will be for them to take the stand at Mr. Ramadan’s trial. With the exception of TSA

 Officer Vasher, the other three officers introduce themselves as current and former

 members of the “terrorism task force” or “counterterrorism team” or “homeland

 security” team or “tactical terrorism response team (TTRT)” or “joint terrorism task

 force (JTTF)” (See, e.g., ECF No. 61, PageID.864, Testimony of CBP Officer Schmeltz.)

 Because these terms are not unique to these airport witnesses, Mr. Ramadan addresses

 this issue more fully in Section 2 of this brief. Regardless, even if the term “terrorism”

 is not used to introduce themselves, explaining that they work on an unnamed tactical

 team at the airport is could be a dog whistle for the same.

       The government might argue that it needs Witnesses 1 through 4 to establish

 how FBI agents came to learn of the storage locker in Ann Arbor (where they located

 the firearms in the indictment). In other words, the government would like to “tell the

 story” of the case. While the defense respects the government’s need to put on a case

 and meet its burden, these witnesses offer little probative value of any material fact at

 issue. The jury at this trial will have to evaluate whether Mr. Ramadan possessed the

 illegal firearms in the indictment, and Witnesses 1 through 4 did not locate, discover,

 test, view, or otherwise have any interaction with those items. The jury need not know

 every investigative step, and it would be sufficient for the government’s other, non-

 airport witnesses to testify that they came to learn of a storage locker in Ann Arbor, for

 which they obtained a search warrant, and located the items inside.


                                             4
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3911 Filed 08/31/21 Page 5 of 11




        Additionally, calling four different airport witnesses to testify as to generally the

 same information will be cumulative, and a waste of time, particularly considering none

 of the four officers recovered any items at issue in the indictment.

        Even if the government believes the inception of the investigation is relevant,

 the Advisory Committee Notes to Federal Rule of Evidence 403 provide:

           [C]ertain circumstances call for the exclusion of evidence which is of
           unquestioned relevance. These circumstances entail risks which range
           all the way from inducing decision on a purely emotional basis, at one
           extreme, to nothing more harmful than merely wasting time, at the
           other extreme. Situations in this area call for balancing the probative
           value of and need for the evidence against the harm likely to result
           from its admission.

 The harm likely to result from the testimony of four airport witnesses is significant. In

 addition to the cumulative nature of their testimony, the inference jurors will likely draw

 from these witnesses is that Mr. Ramadan did something wrong, criminal, and

 potentially dangerous at the airport. In reality, he packed export-controlled items that

 he should not have packed. But with his trial set to begin on September 9, 2021, just

 two days shy of the 20th anniversary of the September 11th terrorist attacks on the United

 States, the government’s insistence that its storytelling begin at the airport has the

 potential to seriously bias the jury -- before they have heard or seen any evidence

 relevant to the actual criminal charges for which Mr. Ramadan stands trial.

        b. Airport Exhibits




                                              5
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3912 Filed 08/31/21 Page 6 of 11




       The government, through the airport witnesses referenced above, also seeks to

 introduce some of the export-controlled items found in Mr. Ramadan’s luggage.

 Specifically, the government seeks to introduce:

    Govt.
  Exhibit No.                                Description
      1         Photographs of all the notable items found in Mr. Ramadan’s luggage
      2         Body armor
      3         Optic scope
      4         Taser and cartridges
      5         Soft body armor and carrier


       None of these items are the firearms Mr. Ramadan is charged with possessing

 illegally. They were items he packed in his checked luggage and that he should not have

 packed. Mr. Ramadan asks that they be precluded.

       As discussed above, the government might assert that these Airport Exhibits are

 what caused TSA and CBP officers to become suspicious and inquire further, and that

 the jury needs to hear that context. But in reality, what the jury will take away from the

 Airport Exhibits is that Mr. Ramadan tried to bring potentially dangerous items onto a

 commercial flight. Quite frankly, these Airport Exhibits help tell the story of someone

 who the Airport Witnesses viewed as a potential terrorist. This storyline is highly

 prejudicial and offers at best minimal probative value to the government’s case. The

 potential probative value (that Mr. Ramadan likes guns, or that he’s more likely to

 possess an illegal gun because he packed these items) can certainly be established

 through the more-than-75 other exhibits the government intends to introduce.


                                             6
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3913 Filed 08/31/21 Page 7 of 11




       For these reasons, Mr. Ramadan respectfully requests the Court to exclude

 Exhibits 1 through 5, and exclude Witnesses 1 through 4.

       In the alternative, should the Court allow these witnesses to testify, Mr. Ramadan

 requests that their testimony be (1) limited to evidence with probative value as to an

 element of the charged offenses, and (2) contain no reference to their membership or

 role on special terrorism or homeland security teams within the CBP or TSA.

   2. Terrorism and/or homeland security terminology

        In addition to the Airport Witnesses referenced in Section 1 above, FBI Agents

 Brand and Banach have also previously testified in this case. In the course of

 introducing themselves at the beginning of their testimony, all of these witnesses have

 included reference to their current and former membership on a “terrorism task force”

 or “counterterrorism team” or “tactical terrorism response team (TTRT)” or “joint

 terrorism task force (JTTF)” (See, e.g., ECF No. 61, PageID.864, Testimony of CBP

 Officer Schmeltz.)

        References to terrorism or homeland security investigations are not appropriate

 in this trial. Those terms are irrelevant, not probative of the elements the government

 must prove, and highly prejudicial. This is particularly true for a trial that is set to begin

 on September 9, 2021 – two days before the 20th anniversary of September 11, 2001.

        The government has agreed that it will ask leading questions during the portion

 of these witnesses’ testimony when they introduce themselves. Mr. Ramadan’s concern

 is eased by this resolution. Nonetheless, Mr. Ramadan would like to emphasize the


                                               7
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3914 Filed 08/31/21 Page 8 of 11




 importance of solidifying this issue prior to the start of witness testimony. Research has

 shown that admonitions, instructions to disregard, and limiting instructions are

 generally ineffective.2 Research has also shown that the “halo effect” at criminal trials

 is real: jurors tend to infer other negative characteristics about a person when some

 unfavorable information has been received.3 The negative inference to be made from

 several witnesses – even unintentionally or unprompted by the government –

 mentioning their membership on a “joint terrorism task force” at the time they

 investigated Mr. Ramadan is that the government initially viewed Mr. Ramadan as

 posing a terroristic threat to the United States and its citizens. This inference is unduly

 prejudicial.

     3. Specific unduly prejudicial and/or cumulative photo and video exhibits

        The government plans to introduce several photos and videos of Mr. Ramadan

 holding, shooting, and cleaning firearms. None of the firearms in these videos are the

 firearms with which Mr. Ramadan is charged for illegally possessing. Mr. Ramadan

 would like the Court to preclude certain of these photos and videos, in limine, for the

 following reasons:




 2
   See J. Alexander Tanford, The Law and Psychology of Jury Instructions, 69 NEB. L. REV.
 (1990), available at https://digitalcommons.unl.edu/nlr/vol69/iss1/4. See also David
 Alan Sklansky, Evidentiary Instructions and the Jury as Other, 65 STAN. L. REV. 407 (2013),
 available at http://www.stanfordlawreview.org/wp-
 content/uploads/sites/3/2013/03/Sklansky_65_Stan._L._Rev._407a.pdf.
 3
   See Tanford, n.2 supra.

                                              8
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3915 Filed 08/31/21 Page 9 of 11




    Govt.
   Exhibit          Description                  Bases for defense in limine request
    No.
     57       Video of Mr. Ramadan        Mr. Ramadan legally purchased the Kimber Pro.
              unboxing a new Kimber       The government will be introducing those
              Pro firearm at his home.    purchase records, as well as the trace reports
                                          showing that Mr. Ramadan owned that firearm.
                                          Much of the video, however, contains his
                                          children. The proximity of his children in the
                                          video is prejudicial. Moreover, the video is
                                          cumulative of the other evidence the government
                                          will present about Mr. Ramadan’s ownership of
                                          the Kimber Pro, including approximately ten
                                          photos of him with the Kimber Pro. All of which
                                          is only of limited relevance to his possession of
                                          the firearms in the indictment – none of which
                                          are the Kimber Pro.
      64      Video of Mr. Ramadan        The basis for this objection is substantially the
              cleaning a Kimber pistol,   same as the objection for Exhibit 57.
              Howa rifle, and PW
              Arms rifle
      70      Video of Mr. Ramadan        The basis for this object is substantially the same
              with Kimber Pro in          as the objection for Exhibit 57.
              waistband
      66      Video of Mr. Ramadan        In this nine second video, Mr. Ramadan puts on
              wearing body armor and      a black mask with a slit for the eyes, and then
              mask, with Howa rifle       removes it while asking the person taking the
                                          video to stop filming. The moments with him in
                                          the mask are brief but impactful. There is no
                                          mistaking that the mask Mr. Ramadan wears in
                                          the video is similar to masks worn by ISIS
                                          militants in media and popular culture depictions.
                                          The obvious prejudice from this video far
                                          outweighs the probative value to the
                                          government, particularly where the government
                                          will introduce several other media showing Mr.
                                          Ramadan with the Howa, and trace reports that
                                          show Mr. Ramadan owned the Howa. As such, it
                                          is both cumulative and unduly prejudicial.

       Mr. Ramadan also asks that some of the government’s cumulative exhibits be

 pared down. Specifically:


                                             9
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3916 Filed 08/31/21 Page 10 of 11




    Govt.
   Exhibit          Description                  Bases for defense in limine request
    Nos.
  40(c) 40(d) Photos and videos of Mr. Mr. Ramadan understands these photos and
     40(e)    Ramadan at Devon         videos are relevant to a material fact at trial.
     40(f)    Storage Facility.        However, some of the photos are the same
     40(g)                             except that Mr. Ramadan is striking different
      58                               poses. As to the videos, they similarly don’t add
      60                               anything to one another. This number of photos
      61                               and videos are cumulative and will be a waste of
                                       time.
     40(a)    Photos and videos of Mr. There is limited relevance of these photos, as the
     40(b)    Ramadan with a Kimber Kimber Pro is not a firearm at issue in this case.
      57      Pro                      Nonetheless, the government will also be
      64                               introducing the Kimber Pro itself, Kimber Pro
      70                               ammunition, Kimber Pro magazines, Mr.
                                       Ramadan’s purchase records for the Kimber Pro,
                                       and the trace reports showing he owned the
                                       firearm. These photos and videos are
                                       unnecessarily cumulative. (Mr. Ramadan also
                                       maintains his argument above that Exhibits 57
                                       and 64 are unduly prejudicial.)
    40(h)     Photos and videos of Mr. There is limited relevance of these photos, as the
     40(j)    Ramadan with a Howa      Howa rifle is not a firearm at issue in this case.
    40(k)     rifle                    Additionally, the government will be introducing
    40(m)                              the Howa itself, along with the trace reports
    40(n)                              showing Mr. Ramadan owned the firearm. These
    40(r)                              photos and videos are unnecessarily cumulative.
    40(s)                              (Mr. Ramadan also maintains his argument above
      64                               that Exhibits 64 and 66 are unduly prejudicial.)
      67
     40(i)    Photos and videos of Mr. There is limited relevance of these photos, as the
    40(k)     Ramadan with a PW        PW Arms rifle is not a firearm at issue in this
    40(n)     Arms rifle               case. Additionally, the government will be
    40(s)                              introducing the PW Arms rifle itself, along with
     40(t)                             the trace reports showing Mr. Ramadan owned
    40(u)                              the firearm. These photos and videos are
      64                               unnecessarily cumulative. (Mr. Ramadan also
      67                               maintains his argument above that Exhibit 64 is
      69                               unduly prejudicial.)




                                            10
Case 2:17-cr-20595-VAR-EAS ECF No. 258, PageID.3917 Filed 08/31/21 Page 11 of 11




   4. References to the fuel filter as a “silencer” – a legal conclusion.

        The government plans to introduce a Wix fuel filter (Exhibit 15) and photos they

 took of the Wix fuel filter (Exhibit 11). However, throughout the government’s exhibit

 list, it refers to the Wix fuel filter not as a fuel filter, but as a “silencer.” Exhibit 11 is

 labeled as photographs of “firearms and silencer.” Exhibit 15 is the fuel filter itself, but

 is labeled as “homemade silencer.” Exhibits 34 and 35 are reports authored by the

 government’s firearm expert, and they are labeled as “silencer reports.”

        Whether or not that fuel filter is a silencer will be a key issue in Mr. Ramadan’s

 trial. The jury will have to decide that question. As it stands, the government has labeled

 its exhibits with its own legal conclusion, when the item itself has printed upon it that

 it is a fuel filter manufactured by Wix. Mr. Ramadan is concerned it will attempt to do

 the same in the presence of the jury. For this reason, Mr. Ramadan asks the Court to

 limit the government’s reference to the fuel filter as a silencer, particularly in its exhibit

 labels and references to the exhibits in the presence of the jury.

                                     Respectfully submitted,

                                     FEDERAL COMMUNITY DEFENDER
                                     EASTERN DISTRICT OF MICHIGAN

                                     s/Amanda Bashi
                                     AMANDA BASHI & ANDREW DENSEMO
                                     Attorneys for Defendant
                                     613 Abbott Street, Suite 500
                                     Detroit, Michigan 48226
                                     (313) 967-5845
 Dated: August 31, 2021              E-mail: amanda_bashi@fd.org


                                               11
